Citation Nr: 1442968	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to June 1979 and from August 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, increased the Veteran's evaluation for gout to 20 percent, effective November 16, 2007, the date of his claim for an increased rating.

The Veteran presented testimony before a decision review officer at the RO in September 2011 (DRO hearing) and before the Board at the RO in June 2014 (Travel Board hearing).  Transcripts of these hearings have been associated with the record. 

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his Travel Board hearing, the Veteran testified that his private physician had recently prescribed medication for gout that necessitates him staying off his foot and in bed for a period of 24 to 48 hours.  The Veteran has indicated that he has received medical treatment through the University of California at San Diego Medical Center for the previous three and a half years.  The most recent records in the claims file from this provider are dated in December 2011.  The Board notes that the most recent VA medical records in the record are dated in March 2011.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The Veteran testified that his gout is in his feet and ankles.  The evidence of record reflects that gout is only present in his great toes.  As such, his testimony may represent a worsening of his disability.  Therefore, the Veteran should be provided with a VA examination to determine the current severity of his service-connected gout.  In addition, the examiner should be asked to provide an opinion as to whether the Veteran's gout causes incapacitating episodes, including whether his prescribed medication, colchicine, confines the Veteran to bedrest while taking it.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all pertinent VA medical records and private medical records pertaining to treatment of the Veteran since March 2011, and December 2011, respectively, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected gout.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran's gout has spread further than his great toes into the rest of his feet/ankles, and whether his gout results in incapacitating episodes.  In providing this opinion, the examiner should address the Veteran's contentions that the medication he takes for a gout attack, colchicine, requires him to remain bedridden and to stay off his feet while taking it for a period of 24 to 48 hours.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

3.  Readjudicate the issue on appeal.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



